DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Daniel G. Nguyen Registration No.: 42,339 on 06/01/2022.	
This application has been amended as follows:
Claims 1-3, 5-10 and 12-20 are amended.
Pending claims have been amended as follows:

1.	(Currently Amended) An intelligent electronic device (IED), comprising:
a processing system; and
a storage system coupled to the processing system, the storage system storing instructions thereon that, when executed by the processing system, cause the IED to:
capture first energy-related signals at the IED;
detect occurrence of an alarm event at the IED based on the first energy-related signals captured at the IED;
receive a communication from other IED containing information about an alarm event detected by the other IED based on second energy-related signals captured at the other IED;
confirm whether the alarm event detected by the IED and the alarm event detected by the other IED relate to a shared alarm event or 
perform an arbitration procedure in response to confirmation that the alarm event detected by the IED and the alarm event detected by the other IED relate to the shared alarm event or the overlapping alarm events, the arbitration procedure determining which IED owns the shared alarm event or the overlapping alarm event;
aggregate information about the shared alarm event or the overlapping alarm events in response to a determination that the IED owns the shared alarm event or the overlapping alarm events, the aggregated information including identification information for at least the IED and the other IED; and
send a report containing the aggregated information about the shared alarm event or the overlapping alarm events to a monitor and control system.

2.	(Currently Amended) The IED of claim 1, wherein the instructions cause the IED to compare a timestamp of the alarm event detected by the IED to a timestamp of the alarm event detected by the other IED to confirm whether the alarm event detected by the IED and the alarm event detected by the other IED relate to the shared alarm event or the overlapping alarm events.

3.	(Currently Amended) The IED of claim 1, wherein the instructions cause the IED to send a broadcast communication in response to said detecting the occurrence of the alarm event at the IED, the broadcast communication containing information about the alarm event detected by the IED.

4.	(Original) The IED of claim 1, wherein the instructions cause the IED to perform the arbitration procedure based on IED operating power levels.

5.	(Currently Amended) The IED of claim 4, wherein the arbitration procedure performed by the IED is one of a device-device arbitration procedure and a quorum arbitration procedure, the device- device arbitration procedure arbitrating between two IEDs of a plurality of IEDs, and the quorum arbitration procedure arbitrating amongst two or more IEDs of the plurality of IEDs.

6.	(Currently Amended) The IED of claim 1, wherein the instructions cause the IED to send an acknowledgment communication in response to confirming that the alarm event detected by the IED and the alarm event detected by the other IED relate to the shared alarm event or the overlapping alarm events, the acknowledgment communication being sent as one of a broadcast communication to a plurality of IEDs and a specific communication to a first IED of the plurality of IEDs designated as an arbitrator.

7.	(Currently Amended) The IED of claim 1, wherein the instructions cause the IED to send a communication confirming that the other IED owns the shared alarm event or the overlapping alarm events in response to a determination that the other IED owns the shared alarm event or the overlapping alarm events, the confirming communication being sent as one of a broadcast communication to a plurality of IEDs and a specific communication to the other IED.

8.	(Currently Amended) A method of managing alarms in an electrical power system, comprising:
capturing first energy-related signals ; and 
capturing second energy-related signals at a second IED in the electrical power system, the first IED and the second IED located at nodes 
detecting occurrence of an alarm event at the first IED based on the first energy-related signals 
receiving, at the first IED, a communication from the second IED, the communication containing information about an alarm event detected by the second IED based on the second energy-related signals captured at the second IED;
confirming, at the first IED, whether the alarm event detected by the first IED and the alarm event detected by the second IED relate to a shared alarm event or 
performing, at the first IED, an arbitration procedure in response to confirmation that the alarm event detected by the first IED and the alarm event detected by the second IED relate to the shared alarm event or the overlapping alarm events, the arbitration procedure determining which IED owns the shared alarm event or the overlapping alarm events 
aggregating, at the first IED, information about the shared alarm event or the overlapping alarm events in response to a determination that the first IED owns the shared alarm event or the overlapping alarm events, the aggregated information including identification information for at least the first IED and the second IED; and
sending, at the first IED, a report containing the aggregated information about the shared alarm event or the overlapping alarm events to a monitor and control system.

9.	(Currently Amended) The method of claim 8, further comprising comparing, at the first IED, a timestamp of the alarm event detected by the first IED to a timestamp of the alarm event detected by the second IED to confirm whether the alarm event detected by the first IED and the alarm event detected by the second IED relate to the shared alarm event or the overlapping alarm events.

10.	(Currently Amended) The method of claim 8, further comprising sending, at the first IED, a broadcast communication in response to said detecting the occurrence of the alarm event at the first IED, the broadcast communication containing information about the alarm event detected by the first IED.

11.	(Original) The method of claim 8, wherein the first IED performs the arbitration procedure based on IED operating power levels.

12.	(Currently Amended) The method of claim 11, wherein the arbitration procedure performed by the first IED is one of a device-device arbitration procedure and a quorum arbitration procedure, the device-device arbitration procedure arbitrating between two IEDs of a plurality of IEDs, and the quorum arbitration procedure arbitrating amongst two or more IEDs of the plurality of IEDs.

13.	(Currently Amended) The method of claim 8, further comprising sending, at the first IED, an acknowledgment communication in response to confirming that the alarm event detected by the first IED and the alarm event detected by the second IED relate to the shared alarm event or the overlapping alarm events, the acknowledgment communication being sent as one of a broadcast communication to a plurality of IEDs and a specific communication to an IED of the plurality of IEDs designated as an arbitrator.

14.	(Currently Amended) The method of claim 8, further comprising sending, at the first IED, a communication confirming that the second IED owns the shared alarm event or the overlapping alarm events in response to a determination that the second IED owns the shared alarm event or the overlapping alarm events, the confirming communication being sent as one of a broadcast communication to a plurality of IEDs and a specific communication to the second IED.

15.	(Currently Amended) A system for managing alarms in an electrical power system, comprising:
a plurality of intelligent electronic devices (IEDs) in the electrical power system, each IED of the plurality of IEDs located at a different node in the electrical power system, each IED storing programming therein that causes 
capture first energy-related signals at an IED of the plurality of IEDs;
detect occurrence of an alarm event at the IED based on the first energy-related signals captured at the IED;
receive a communication from at least one other IED containing information about an alarm event detected by the at least one other IED based on second energy-related signals captured at the at least one other IED;
confirm whether the alarm event detected by the IED and the alarm event detected by the at least one other IED relate to a shared alarm event or 
perform an arbitration procedure in response to confirmation that the alarm event detected by the IED and the alarm event detected by the at least one other IED relate to the shared alarm event or the overlapping alarm events, the arbitration procedure determining which IED owns the shared alarm event or the overlapping alarm events 
aggregate information about the shared alarm event or the overlapping alarm events in response to a determination that the IED owns the shared alarm event or the overlapping alarm events, the aggregated information including identification information for at least the IED and the at least one other IED; and
send a report containing the aggregated information about the shared alarm event or the overlapping alarm events to a monitor and control system.

16.	(Currently Amended) The system of claim 15, wherein the programming causes the IED to compare a timestamp of the alarm event detected by the IED to a timestamp of the alarm event detected by the at least one other IED to confirm whether the alarm event detected by the IED and the alarm event detected by the at least one other IED relate to the shared alarm event or the overlapping alarm events.

17.	(Currently Amended) The system of claim 15, wherein the programming causes the IED to send a broadcast communication in response to said detecting the occurrence of the alarm event at the IED, the broadcast communication containing information about the alarm event detected by the IED.

18.	(Currently Amended) The system of claim 15, wherein the arbitration procedure performed by the IED is one of a device-device arbitration procedure and a quorum arbitration procedure, the device-device arbitration procedure arbitrating between two IEDs of the plurality of IEDs based on operating power levels thereof, and the quorum arbitration procedure arbitrating amongst two or more IEDs of the plurality of IEDs based on said operating the power levels thereof.

19.	(Currently Amended) The system of claim 15, wherein the programming causes the IED to send an acknowledgment communication in response to confirming that the alarm event detected by the IED and the alarm event detected by the at least one other IED relate to the shared alarm event or the overlapping alarm events, the acknowledgment communication being sent as one of a broadcast communication to the plurality of IEDs and a specific communication to a first IED of the plurality of IEDs designated as an arbitrator.

20.	(Currently Amended) The system of claim 15, wherein the programming causes the IED to send a communication confirming that the at least one other IED owns the shared alarm event or the overlapping alarm events in response to a determination that the at least one other IED owns the shared alarm event or the overlapping alarm events, the confirming communication being sent as one of a broadcast communication to the plurality of IEDs and a specific communication to the at least one other IED.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious an intelligent electronic device (IED), comprising: capture first energy-related signals at the IED; detect occurrence of an alarm event at the IED based on the first energy-related signals captured at the IED; perform an arbitration procedure in response to confirmation that the alarm event detected by the IED and the alarm event detected by the other IED relate to 
US2016/0063845A1 to Lloyd discloses an intelligent electronic device (IED), comprising: a processing system (fig 1:110, par0038]); and a storage system coupled to the processing system (fig 1:118, par[0038]), the storage system storing instructions thereon that, when executed by the processing system (par[0039], [0042]), cause the IED to: receive a communication from another IED containing information about an alarm event detected by the other IED (fig 1:102/104/106; par[0054], [0055]); confirm whether the alarm event detected by the IED and the alarm event detected by the other IED relate to a shared alarm event (par[0055]); perform a procedure in response to confirmation that the alarm event detected by the IED and the alarm event detected by the other IED relate to a shared alarm event (par[0055]).
Lloyd does not explicitly disclose an intelligent electronic device (IED), comprising: capture first energy-related signals at the IED; detect occurrence of an alarm event at the IED based on the first energy-related signals captured at the IED; perform an arbitration procedure in response to confirmation that the alarm event detected by the IED and the alarm event detected by the other IED relate to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685